Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 1 of 29 Pageid#: 505



                                                                                           3/31/2021
                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                                LYNCHBURG DIVISION

    ANTHONY SMITH,
                                                        CASE NO. 6:20-cv-00016
                                      Plaintiff,

                           v.                           MEMORANDUM OPINION

    CENTRA HEALTH, INC., et al.,
                                                        JUDGE NORMAN K. MOON
                                      Defendants.


         Plaintiff, Anthony Smith, was admitted to the emergency room at Lynchburg General

  Hospital for hernia surgery. After surgery, and while he was still under the effects of morphine

  administered to him, he left his hospital bed and wandered into other areas of the hospital. He

  admits he was delirious and disconnected from reality, but says he otherwise presented no harm

  to anyone. While Plaintiff was still in that state, a Centra Health security guard deployed a taser

  which struck Plaintiff, causing his wounds to reopen, and necessitating another surgery for his

  hernia. As a result of his injuries from the incident, Plaintiff could no longer perform his job as a

  detention officer. He filed this suit against Centra, two of its security guards and unknown John

  Doe defendants.

         Centra and the security guards have filed motions to dismiss. This opinion addresses

  whether Plaintiff has stated a plausible claim that Centra has a policy or custom of allowing its

  security guards to use tasers as a means of apprehension, even if the target poses no danger. It

  also addresses whether Plaintiff plausibly alleged that Centra has been deliberately indifferent in

  providing deficient training to its security guards on the limits of the use of force, and whether

  one of the guards used excessive force. The opinion also addresses several state-law claims.



                                                    1
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 2 of 29 Pageid#: 506




         In ruling on a motion to dismiss, the Court must assume the truth of all well-pleaded

  factual allegations in the complaint and draw any reasonable inferences therefrom in the light

  most favorable to Plaintiff. Many of Defendants’ arguments fail because they ask the Court to

  consider facts beyond the allegations in the complaint, or to construe inferences drawn from

  those allegations in a light unfavorable to Plaintiff—which is not allowed at this early stage of

  litigation. Because Plaintiff’s allegations state a plausible claim to relief, the Court will deny

  Defendants’ motions to dismiss in substantial part, though the Court will dismiss Plaintiff’s

  Virginia state law gross negligence claim.

                                               Background

         1. Use of a Taser on Plaintiff at Lynchburg General Hospital

         On February 24, 2018, Plaintiff Anthony Smith was a patient at Lynchburg General

  Hospital, which is owned and operated by Defendant Centra Health, Inc. (“Centra”). Christopher

  Jones and Wesley Gillespie were security guards employed by Centra. Dkt. 31 (Third Am.

  Compl.) ¶¶ 5–8. Plaintiff had an “unblemished 18[-]year record of employment as a supervisor at

  the Lynchburg Adult Detention Center.” Id. ¶ 11.

         In February 2018, Plaintiff began to suffer from “extreme abdominal pain due to a severe

  hernia.” Id. ¶ 10. He reported to the Lynchburg General Hospital emergency room several times

  in the days before February 24, 2018; each time he was sent home without a correct diagnosis or

  treatment. Id. ¶ 12. His condition steadily worsened. Id.

         On February 24, 2018, Plaintiff was admitted to the emergency room and he underwent

  surgery to repair the hernia. Id. ¶¶ 13–14. During his “post-operative recovery,” hospital staff

  administered morphine and Plaintiff “suffered morphine-induced delirium … and he became

  disoriented and delusional.” Id. ¶ 15. “While in the state of delusion and disorientation from



                                                    2
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 3 of 29 Pageid#: 507




  morphine-induced delirium, [Plaintiff] wandered from his hospital bed and into other areas of the

  hospital.” Id. ¶ 16. Plaintiff acknowledges he was “completely disconnected from reality due to

  the effect of the morphine.” Id. Nonetheless, he alleges that he “did not pose an immediate risk

  of harm to himself or others at any time.” Id. ¶ 17.

         Defendant Jones or another as-yet unnamed defendant deployed a Taser—striking

  Plaintiff and causing him to fall and “incur severe physical and mental injuries. His sutures

  ruptured, as did his hernia,” and as a result, Plaintiff “required treatment and further surgery.” Id.

  ¶¶ 18–19. Plaintiff alleges that, because he did not pose a danger to anyone, the Centra security

  guards had “other means available to assist [him]” without using a taser. Id. ¶¶ 22–23.

         Plaintiff was then “detained and physically restrained.” Id. ¶ 24. He was “handcuffed to a

  bed and only partially conscious,” at which point he alleges that Defendant Gillespie came to his

  room and “threatened and harassed” him, including “threaten[ing] to take [Plaintiff] to jail and

  have him charged.” Id. ¶¶ 24–26. Gillespie detained him even when Plaintiff was no longer

  delirious and there was no need for restraints. Id. ¶ 89.

         Because Plaintiff’s injuries rendered him unable to work, he lost his job and substantial

  retirement benefits as a consequence of Defendants’ use of the taser. Id. ¶¶ 19–21. Plaintiff will

  need further surgery, and he alleges that he has suffered permanent disfigurement. Id. ¶ 20.

         2. Allegations that Defendants Acted Under Color of State Law

         Plaintiff alleges that Jones, Gillespie and certain John Doe defendants were acting within

  the scope of their employment with Centra, and acting under color of state law, when they

  injured Plaintiff. Id. ¶¶ 27–28. He also alleges that Defendants were acting under the direction of

  at least one Special Conservator of the Peace who was appointed upon the petition of Centra by

  the Lynchburg Circuit Court. Id. ¶ 28.



                                                    3
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 4 of 29 Pageid#: 508




         Plaintiff alleges that, “in addition to employing its own security guards, Centra had an

  agreement with the Lynchburg Police Department to staff Lynchburg General Hospital with

  uniformed LPD officers to provide security.” Id. ¶ 29. Centra reimbursed the Department for

  wages paid to the officers, but they were not under Centra’s control. Id. Lastly, Plaintiff alleges

  that LPD officers “are forbidden by agreement between LPD and Centra to allow any conflict

  between their duties as law enforcement officers and Centra.” Id. ¶ 31.

         3. Unconstitutional Policy & Custom Allegations

         Plaintiff alleges that Centra “maintained unconstitutional policies and customs with

  regard to use of force by its security officers that were followed by the other defendants when

  they injured” him on February 24, 2018. Id. ¶ 32.

         Plaintiff alleges that pursuant to a “custom or policy,” “on or before February 24, 2018,”

  Centra “armed its security guards with Tasers and other weapons,” “permitted its security guards

  to deploy Tasers against individuals who did not pose an immediate threat of harm to anyone,”

  and “permitted medical staff to authorize the use of Tasers by security guards prospectively

  against patients.” Id. ¶¶ 32–35. As a result, “many patients … were subjected to the

  unconstitutional use of force by deployment of Tasers at the direction of medical personnel,

  when the patients did not pose an immediate risk of harm to anyone.” Id. ¶ 36 (emphasis added).

         According to Plaintiff, Centra “routinely hired inexperienced and unqualified security

  guards and then ignored [guards’] written pleas for training,” and that such pleas were “met with

  the directive to ‘stop sending emails.’” Id. ¶ 37. Plaintiff also alleges that Centra had a policy of

  “employing maintenance and cleaning personnel to assist security guards in using force against

  patients,” though they also had no such training. Id. ¶ 38. There were also “many occasions

  before February 24, 2018,” in which “untrained and unlicensed maintenance and cleaning



                                                    4
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 5 of 29 Pageid#: 509




  personnel assisted security guards in incidents during which Tasers were unconstitutionally

  deployed against incapacitated or delirious patients who posed no risk of immediate harm to

  anyone.” Id. ¶ 40 (emphasis added).

          Plaintiff further alleges that there were “multiple occasions” on which Centra unlawfully

  “permitted its security guards to use objectively unreasonable force against patients.” Id. ¶ 44.

  These included:

          (1) On January 16, 2016, Centra armed one of its security guards (Gillespie) with
              a pistol, which Gillespie used to shoot a psychiatric patient in the back.

          (2) On February 4, 2016, Centra permitted its armed officers to chase down a[n]
              individual off hospital grounds and to deploy a Taser against that individual
              when the individual did not pose any risk or threat of harm to anyone.

          (3) On May 18, 2018, Centra security guards deployed a Taser against a young man
              in the Emergency Room at Lynchburg General Hospital when that young man
              did not pose a threat of immediate harm to anyone.

  Id. ¶ 44.

          Plaintiff also writes that Centra “has recently and repeatedly been found by the federal

  government to have violated patients[’] rights by use of unlawful restraint. These violations are

  matters of public record.” Id. ¶ 45.

          Lastly, Plaintiff argues that Centra failed to properly train its security guards “in the

  constitutional limits of their authority,” and that the officers’ “lack of training in dealing with

  psychotic or delusional patients and the need for this training, in the context of a hospital setting,

  is plainly obvious.” Id. ¶ 46.

          4. Procedural History

          Plaintiff initially filed this case in the General District Court in Lynchburg. Dkt. 1-1.

  Plaintiff claimed Defendants violated his due process rights under the Fourth and Fourteenth




                                                     5
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 6 of 29 Pageid#: 510




  Amendments to the U.S. Constitution, and argued they were subject to liability under 42 U.S.C.

  § 1983. Dkt. 1-1 at 4. Centra filed a notice of removal to this Court. Dkt. 1.

         Plaintiff subsequently amended his complaint several times. Plaintiff filed the operative

  third amended complaint without objection and with leave of the magistrate judge. Dkts. 29, 30.

  Centra filed a motion to dismiss the third amended complaint and Defendants Gillespie and

  Jones filed a separate motion to dismiss. Dkts. 33, 35. The motions to dismiss are fully briefed,

  Dkts. 33–40, and the Court has heard argument.

                                          Standard of Review

         A motion to dismiss under Rule 12(b)(6) tests the complaint’s legal and factual

  sufficiency. See Ashcroft v. Iqbal, 556 U.S. 662, 677–80 (2009); Bell Atl. Corp. v. Twombly,

  550 U.S. 544, 554–63 (2007). Rule 12(b)(6) does not “require heightened fact pleading of

  specifics, but only enough facts to state a claim to relief that is plausible on its face.” Twombly,

  550 U.S. at 570. “[I]t does not resolve contests surrounding the facts, the merits of a claim, or the

  applicability of defenses.” Repub. Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). In

  ruling on a motion to dismiss, the court must construe the facts and reasonable inferences “in the

  light most favorable to the nonmoving party.” Massey v. Ojanit, 759 F.3d 343, 347 (4th Cir.

  2014). Still, the plaintiff must allege “more than labels and conclusions, and a formulaic

  recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555. And the

  Court need not “accept legal conclusions drawn from the facts,” or “unwarranted inferences,

  unreasonable conclusions, or arguments.” E. Shore Markets, Inc. v. J.D. Assocs. Ltd. P’ship, 213

  F.3d 175, 180 (4th Cir. 2000).




                                                    6
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 7 of 29 Pageid#: 511




                                              Reasoning

         The third amended complaint includes six counts: (1) a Monell claim against Centra for

  unconstitutional policies or customs that harmed Plaintiff; (2) a Monell claim against Centra for

  failure to train its security guards; (3) an excessive force claim against Defendants Jones and

  John Doe defendants pursuant to § 1983; (4) a Virginia common law assault and battery claim

  against Centra, Jones and the John Doe defendants; (5) a Virginia common law false

  imprisonment claim against Centra, Jones, Gillespie and the John Doe defendants; and (6) a

  Virginia common law claim for gross negligence, and willful, wanton and reckless negligence by

  Centra and Jones.

         1.      Monell Claim: Unconstitutional Policies or Customs (Count One)

         In Plaintiff’s first count, he sues Centra for maintaining an unconstitutional policy or

  custom of “permitting its security guards to use Tasers and other weapons for mere apprehension

  or compliance.” Dkt. 31 ¶ 52. Plaintiff brings this claim pursuant to Monell v. Department of

  Social Services, the Supreme Court decision holding that local government bodies constitute

  “persons” within the meaning of § 1983, and can therefore be subject to suit for unconstitutional

  policies or customs. 436 U.S. 658 (1978). Plaintiff cites Fourth Circuit authority for the

  proposition that “a taser … may only be deployed when a police officer is confronted with an

  exigency that creates an immediate safety risk and that is reasonably likely to be cured by using

  the taser.” Id. ¶ 53 (quoting Est. of Armstrong ex rel. Armstrong v. Vill. of Pinehurst, 810 F.3d

  892, 909 (4th Cir. 2016)). Plaintiff contends that Centra has continued to disregard this precedent

  and “to permit its security guards,” acting at the behest of Special Conservators of the Peace, “to

  deploy Tasers against subjects who either pose no harm at all or who pose only harm to

  themselves and who face even greater harm from the use of a Taser.” Id. ¶ 54.



                                                   7
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 8 of 29 Pageid#: 512




         A private corporation like Centra is generally not liable under § 1983, but the Fourth

  Circuit has recognized an exception to that default rule where private security guards have been

  appointed as Special Conservators of the Peace. Austin v. Paramount Parks, Inc., 195 F.3d 715,

  719, 727–28 (4th Cir. 1999). Centra can therefore be held liable “only when an official policy or

  custom causes the alleged deprivation of federal rights”—claims based on a respondeat superior

  theory are improper. Id. at 728; see also Monell, 436 U.S. at 692 (“[A] municipality cannot be

  held liable solely because it employs a tortfeasor.”) (emphasis in original).

         To establish such a policy or custom, a plaintiff “must point to a persistent and

  widespread practice” at Centra, “the duration and frequency of which indicate that policymakers

  (1) had actual or constructive knowledge of the conduct, and (2) failed to correct it due to their

  deliberate indifference.” Owens v. Balt. City State’s Attorneys Office, 767 F.3d 379, 402 (4th

  Cir. 2014) (cleaned up). A plaintiff must allege “widespread or flagrant” violations of rights to

  state a Monell claim under this theory—mere “[s]poradic or isolated violations of rights” will not

  suffice. Id. at 403. Specifically, the constitutional violations must be specific and similar enough

  that a municipality’s indifference to them could be seen as a “deliberate choice.” Carter v.

  Morris, 164 F.3d 215, 218 (4th Cir. 1999). If the existence of an official policy, practice or

  custom has been satisfactorily alleged, the plaintiff must also show that it was the “moving force

  of the constitutional violation.” Milligan v. City of Newport News, 743 F.2d 227, 230 (4th Cir.

  1984) (quoting Polk Cnty. v. Dodson, 454 U.S. 312, 326 (1981)).

         Centra raises several arguments for why Plaintiff’s policy or custom Monell claim should

  fail. The Court takes them in turn.




                                                   8
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 9 of 29 Pageid#: 513




                 A. Underlying Constitutional Violation

         Centra first argues that it cannot be liable under a Monell theory because Plaintiff has not

  stated a plausible underlying constitutional violation. Dkt. 34 at 7. Centra contends that there was

  “clearly probable cause to detain and restrain Plaintiff: he was disoriented and delusional,

  completely disconnected from reality, wandering through unauthorized areas of [Lynchburg

  General Hospital], and posing a danger to himself and patients and staff” at the hospital. Id. at 7

  (emphases added). The problem with Centra’s argument is that it goes beyond the allegations of

  the complaint, asserts facts at odds with those in the complaint, and asks the Court to resolve

  factual inferences in a light favorable to Centra rather than Plaintiff. See Rubenstein, 825 F.3d at

  212 (stating that on a motion to dismiss, the court “accept[s] as true all of the factual allegations

  contained in the complaint and draw[s] all reasonable inferences in favor of the plaintiff”).

         Centra’s argument deviates from the standard of review in at least two key respects. To

  be sure, the complaint alleges that, while he was under the influence of morphine, Plaintiff

  “wandered from his hospital bed and into other areas of the hospital.” Dkt. 31 ¶ 16 (emphasis

  added). But the complaint does not allege, nor do the allegations fairly establish, that he was

  trespassing in “unauthorized” areas. Indeed, a reasonable inference taken in Plaintiff’s favor at

  this stage of the case is that he wandered from his bed and into “other areas of the hospital”

  where he was allowed to go—not to areas he was barred from entering. Centra also asserts that

  Plaintiff was “posing a danger to himself and patients and staff” at the hospital. Dkt. 34 at 7. The

  complaint alleges the opposite. E.g., Dkt. 31 ¶ 17 (“[Plaintiff] did not pose an immediate risk of

  harm to himself or others at any time relevant to this complaint.”). The Court will not infer at this

  stage that, because Plaintiff was “disoriented and delusional” and “completely disconnected from

  reality,” he posed a danger to himself and others at the hospital such that use of a taser would be



                                                    9
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 10 of 29 Pageid#: 514




  permissible. One does not plainly follow from the other. Indeed, the Fourth Circuit recently

  cautioned that “[e]rratic behavior and mental illness do not necessarily create a safety risk,” and

  that “when a seizure is intended solely to prevent a mentally ill individual from harming himself,

  the officer effecting the seizure has a lessened interest in deploying potentially harmful force.”

  Armstrong, 810 F.3d at 909–10. On summary judgment, Centra may be able to establish its

  version of events that paints Plaintiff’s allegations in a different and more unfavorable light.

  Dkt. 34 at 2 n.2. However, at this stage of the case, the Court must accept Plaintiff’s account. 1

                  B. Alleged Policy or Custom by Centra

          Centra’s second argument is that Plaintiff has not plausibly alleged a policy or custom.

  Id. at 8–14. Centra takes aim at Plaintiff’s allegations as “generic and conclusory,” id. at 9, and

  asserts he has “fail[ed] to identify a policy or custom sufficient to support a Monell § 1983

  claim,” id. at 10. In Centra’s view, Plaintiff has “merely identif[ied] a single, isolated incident of

  alleged unconstitutional activity (his own case),” and argues that he has “fail[ed] to identify any

  prior similar instances.” Id. at 11.

          The Court concludes that Plaintiff has stated a plausible Monell policy or custom claim.

  “Although prevailing on the merits of a Monell claim is difficult, simply alleging such a claim is,

  by definition, easier.” Owens, 767 F.3d at 403. A plaintiff need not “detail the facts underlying

  his claims, or … plead the multiple incidents of constitutional violations that may be necessary at

  later stages to establish the existence of an official policy or custom and causation.” Jordan by

  Jordan v. Jackson, 15 F.3d 333, 339 (4th Cir. 1994). Indeed, a plaintiff’s “recitation of facts need




          1
          Defendants’ arguments on several other counts of the complaint ask the Court to make
  these unwarranted inferences as well.
                                                    10
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 11 of 29 Pageid#: 515




  not be particularly detailed, and the chance of success need not be particularly high.” Owens, 767

  F.3d at 403.

         Plaintiff alleges that Centra had a policy or custom before February 24, 2018—when he

  was injured—that unconstitutionally “permitted its security guards to deploy Tasers against

  individuals who did not pose an immediate threat of harm to anyone.” Dkt. 31 ¶ 34; see also id.

  ¶ 52 (alleging a custom or policy “permitting [Centra’s] security guards to use Tasers and other

  weapons for mere apprehension or compliance”). This challenged custom or policy is specific. It

  is far from a plaintiff alleging a mere “abstract” policy of “violating citizens’ constitutional

  rights.” See Carter, 164 F.3d at 218. Indeed, the Fourth Circuit has held that a taser “may only be

  deployed when a police officer is confronted with an exigency that creates an immediate safety

  risk and that is reasonably likely to be cured by using the taser.” Armstrong, 810 F.3d at 909.

         Moreover, the complaint includes various allegations that, if true, would further

  substantiate the claim. For instance, Plaintiff alleges that before that date, “many patients at

  Centra facilities were subjected to the unconstitutional use of force by deployment of Tasers at

  the direction of medical personnel, when the patients did not pose an immediate risk of harm to

  anyone.” Dkt. 31 ¶ 36 (emphasis added). He also alleges that “[o]n many occasions before

  February 24, 2018, untrained and unlicensed maintenance and cleaning personnel assisted

  security guards in incidents during which Tasers were unconstitutionally deployed against

  incapacitated or delirious patients who posed no risk of immediate harm to anyone.” Id. ¶ 40

  (emphasis added).

         While Centra dismisses these allegations as “generic and conclusory,” Dkt. 34 at 9, the

  Fourth Circuit has found similar allegations sufficient to survive a motion to dismiss. In Owens,

  the plaintiff alleged that there were “[r]eported and unreported cases from the period of time



                                                    11
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 12 of 29 Pageid#: 516




  before and during the events complained of,” and that there were numerous “successful motions”

  concerning the defendant’s alleged custom, policy, or practice of knowingly and repeatedly

  suppressing exculpatory evidence in criminal prosecutions. 767 F.3d at 403 (emphases added).

  By including these “brief, but non-conclusory, allegations” in the complaint, the Fourth Circuit

  held that the plaintiff “had pled sufficient factual content to survive Rule 12(b)(6) dismissal.” Id.

  at 403–04.

         In this case, Plaintiff also included allegations detailing “multiple occasions” in which

  Centra “unconstitutionally permitted its security guards to use objectively unreasonable force

  against patients.” Dkt. 31 ¶ 44. In another instance involving the use of a taser, Plaintiff alleged

  that: “On February 4, 2016, Centra permitted its armed officers to chase down an individual off

  hospital grounds and to deploy a Taser against that individual when the individual did not pose

  any risk or threat of harm to anyone.” Id. This is not “generic and conclusory,” as Centra argues.

  Dkt. 34 at 12. The complaint alleges the date, facts describing the incident, and that it, like this

  case, involved the alleged unlawful use of a taser by a Centra security guard on an individual

  who was not a threat. Nor is this incident so remote in time or factually dissimilar that it does not

  support Plaintiff’s custom or policy claim. See Dkt. 39 at 10–11.

         Plaintiff also alleges that just a month before that incident, one of the defendants here

  (Gillespie) allegedly used a pistol to shoot a psychiatric patient in the back. Dkt. 31 ¶ 44. Of

  course, this other incident is not precisely analogous to Plaintiff’s asserted injury here. For

  instance, it did not involve the use of a taser. However, it did still involve an alleged use of

  unreasonable force by a Centra security guard against a psychiatric patient. That incident

  possesses certain factual similarities to Plaintiff’s case, since he asserts that a Centra security

  guard deployed a taser at him when he was delirious and in a mental state disconnected from



                                                    12
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 13 of 29 Pageid#: 517




  reality, though not endangering anyone. Thus, if true, this prior incident would further

  substantiate Plaintiff’s claim that Centra maintained an unconstitutional policy or custom “of

  permitting its security guards to use Tasers and other weapons for mere apprehension or

  compliance.” Id. ¶ 52. 2

          Centra similarly argues that causation and deliberate indifference elements of the Monell

  claim are lacking because Plaintiff has not alleged any prior similar incidents of unreasonable

  use of force. See Dkt. 34 at 16–17. Again, Plaintiff has alleged more than just his own case to

  support an alleged pattern of unconstitutional behavior, and his allegations of prior constitutional

  violations are materially similar to those the Fourth Circuit found sufficient in Owens.

          The Court therefore concludes that Plaintiff has plausibly alleged that a policy or custom

  of Centra was the “moving force” behind Plaintiff’s injuries, see Milligan, 743 F.2d at 230–31,

  and that Centra failed to correct it on account of their “deliberate indifference,” see Owens, 767

  F.3d at 402. Moreover, to the extent Centra contends that it “adheres to strict policies regarding

  the training and qualification of its security officers and their authorization to carry and use

  tasers on Centra premises,” Dkt. 34 at 17, that argument is not fairly drawn from the allegations

  in the complaint and is more suitable to resolution on summary judgment.

          To be sure, Plaintiff “cannot rely upon scattershot accusations of unrelated constitutional

  violations to prove either that [Centra] was indifferent to the risk of [his] specific injury or that it

  was the moving force behind [his] deprivation.” See Carter, 164 F.3d at 218. Ultimately, Plaintiff

  will have to “do more than allege a pervasive practice” of Centra’s misconduct, “he must prove

  it.” See Owens, 767 F.3d at 404 (emphasis in original). But here, Plaintiff has pleaded enough to




          2
           The Court need not consider Plaintiff’s third example of unreasonable force by Centra
  security guards in support of this conclusion, which occurred after Plaintiff’s injury.
                                                     13
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 14 of 29 Pageid#: 518




  support his Monell custom or policy claim to survive Centra’s motion to dismiss. The Court will

  deny the motion to dismiss count one of the third amended complaint.

          2.      Monell Claim: Failure to Train (Count Two)

          Plaintiff asserts under Monell and § 1983 that Centra was deliberately indifferent in its

  failure to train its security guards “in the constitutional limits of their authority.” Dkt. 31 at 10.

  Plaintiff asserts that in Centra’s training for security guards, it “did not describe or delineate the

  constitutional limits of the use of force,” and its taser training “did not address the constitutional

  limits of the use of Tasers.” Id. ¶¶ 60–61. Plaintiff further alleges that before the date of his

  injury, Centra “trained its security guards with an online course in Basic Security Officer training

  provided by the International Association for Healthcare Security and Safety that did not

  describe or delineate the constitutional limits on the use of force.” Id. ¶ 60. Moreover, Plaintiff

  alleged that before the date of his injury, Centra “provided woefully deficient in-house Taser

  training and certification to its newly hired guards,” which also failed to “address the

  constitutional limits of the use of Tasers.” Id. ¶ 61. Plaintiff asserts that security guards would

  only get a “few minutes” of training and were “subjected to a single Taser deployment on their

  toes,” and then they “returned to duty.” Id.

          “In limited circumstances, a local government’s decision not to train certain employees

  about their legal duty to avoid violating citizens’ rights may rise to the level of an official

  government policy for purposes of § 1983.” Connick v. Thompson, 563 U.S. 51, 61 (2011). A

  municipality may be liable when its failure to properly train police “amounts to deliberate

  indifference to the rights of persons with whom the police come into contact.” City of Canton,

  Ohio v. Harris, 489 U.S. 378, 388 (1989). “Deliberate indifference is a stringent standard of

  fault, requiring proof that a municipal actor disregarded a known or obvious consequence of his



                                                     14
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 15 of 29 Pageid#: 519




  action.” Connick, 563 U.S. at 61 (internal quotation and grammatical marks omitted). Moreover,

  “[a] municipality’s culpability for deprivation of rights is at its most tenuous where a claim turns

  on a failure to train.” Id.

          Training deficiencies can include (1) “express authorizations of unconstitutional

  conduct,” (2) “tacit authorizations” of unconstitutional conduct, and (3) failures to adequately

  “prohibit or discourage readily foreseeable conduct in light of known exigencies of police duty.”

  Spell v. McDaniel, 824 F.2d 1380, 1390 (4th Cir. 1987). No matter which theory is alleged, the

  plaintiff must point to “a specific deficiency” in training, “rather than general laxness or

  ineffectiveness in training.” Id.

          To plead that a training deficiency caused constitutional violations, a plaintiff must allege

  either than an inadequately trained employee engaged in a pattern of unconstitutional conduct or

  that a constitutional violation is a “highly predictable consequence of a failure to equip law

  enforcement officers with specific tools to handle recurring situations.” Bd. of Cnty. Commr’s of

  Bryan Cnty. v. Brown, 520 U.S. 397, 409 (1997) (citation omitted). “A pattern of similar

  constitutional violations by untrained employees is ‘ordinarily necessary’ to demonstrate

  deliberate indifference for purposes of failure to train.” Connick, 563 U.S. at 62 (quoting Bryan

  Cnty., 520 U.S. at 409). For example, because “city policymakers know to a moral certainty that

  their police officers will be required to arrest fleeing felons,” “the need to train officers in the

  constitutional limitations on the use of deadly force … can be said to be ‘so obvious,’ that failure

  to do so could properly be characterized as ‘deliberate indifference’ to constitutional rights. City

  of Canton, 489 U.S. at 390 n.10.

          The Court concludes that Plaintiff has sufficiently alleged a specific deficiency in

  Centra’s training. Plaintiff described the type of training Centra provides for basic security and



                                                    15
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 16 of 29 Pageid#: 520




  “in-house Taser training,” but stated that it “does not describe or delineate the constitutional

  limits of the use of force.” Dkt. 31 ¶ 60; see also id. ¶ 61, ¶ 62 (alleging Centra security guards

  “were never trained in the constitutional limits of the use of force”). The allegations point out a

  “specific deficiency” in training rather than “general laxness or ineffectiveness in training.” See

  Spell, 824 F.2d at 1390; see also Sulton v. Baltimore Cnty., Maryland, No. 18-cv-2864, 2021

  WL 948820, at *6 (D. Md. Mar. 12, 2021) (denying motion to dismiss Monell failure-to-train

  claim, and finding sufficient plaintiffs’ allegations about the “the type of training that should

  have been required and was afforded to some, but not all,” officers, including “crisis intervention

  training”).

         In its motion to dismiss, Centra had argued that Plaintiff failed to allege a plausible

  failure-to-train claim. Dkt. 34 at 15. However, in its reply brief, Centra expanded significantly on

  the argument and, for the first time, attached and sought to have the Court consider the taser

  policy Centra asserts was in effect on the date of Plaintiff’s injury. Dkt. 39 at 13–14, 18–20; see

  also Dkt. 39-1. Centra quotes extensively from the policy, including statements that use of tasers

  “should be limited to situations where there is an immediate threat to the safety of the Officer(s)

  or others.” E.g., Dkt. 39 at 14. In its reply, Centra argues that the Court can consider the policy as

  a document incorporated into the complaint by reference, and further, that the Court should

  disregard allegations that conflict with the text of the policy. Id. at 13–14 & nn. 2–3. In addition,

  Centra also attached to its reply brief a taser training manual and certifications, which Centra

  contends “directly refute Plaintiff’s allegations that Centra’s taser training course ‘did not

  describe or delineate the constitutional limits on the use of force ….’” Dkt. 39 at 20 (quoting

  Dkt. 33 ¶ 60).




                                                   16
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 17 of 29 Pageid#: 521




         On these motions to dismiss, the Court declines to consider Centra’s documents attached

  to its reply brief. By introducing its policies, manuals and certifications of security guards in its

  reply, Centra opened a new line of argument that was substantially different from Centra’s

  argument in its motion to dismiss which focused on the allegations in the complaint. “The

  ordinary rule in federal courts is that an argument raised for the first time in a reply brief or

  memorandum will not be considered.” Clawson v. FedEx Ground Package Sys., Inc., 451 F.

  Supp. 2d 731, 734 (D. Md. 2006). The Court sees no reason why Centra could not have made

  these arguments and sought to introduce such documents into its motion to dismiss, had it chosen

  to raise that type of challenge in the first instance. Moreover, it would require a very expansive

  interpretation of the incorporation-by-reference doctrine—and one not clearly warranted from

  Plaintiff’s allegations—for this Court to consider that Plaintiff’s complaint incorporated all or

  many of these documents by reference. At a later stage of litigation, Centra may again rely on

  these documents to support its evidentiary case, or to demonstrate that there is no genuine issue

  of material fact and that it is entitled to judgment on the failure-to-train claim.

         Centra also argues that Plaintiff’s failure-to-train claim should be dismissed because it

  was based upon a single incident (his own) which “is insufficient for Monell § 1983 liability.”

  Dkt. 39 at 15; id. at 19. But the Court has rejected that argument for purposes of Plaintiff’s

  Monell policy or custom claim, and similarly finds that Plaintiff’s allegations of prior incidents

  of unreasonable use of force suffice for purposes of the failure-to-train claim. See, e.g., Dkt. 31

  ¶ 36 (alleging, “[b]efore February 24, 2018, many patients at Centra facilities were subjected to

  the unconstitutional use of force by deployment of Tasers at the direction of medical personnel,

  when the patients did not pose an immediate risk of harm to anyone”); id. ¶ 44 (alleging an

  incident where Centra permitted its armed officers “to chase down an individual off hospital



                                                    17
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 18 of 29 Pageid#: 522




  grounds and to deploy a Taser against that individual” who posed no threat to anyone). At this

  stage of litigation, “[t]he recitation of facts need not be particularly detailed, and the chance of

  success need not be particularly high.” Owens, 767 F.3d at 403. And assuming the truth of

  Plaintiff’s allegations, they support reasonable inferences that Centra’s security guards

  repeatedly deprived patients of their constitutional rights, and that Centra was on notice that its

  existing use-of-force training programs failed to “prevent constitutional violations.” Bryan Cnty.,

  520 U.S. at 407. Accordingly, the Court will deny Centra’s motion to dismiss Plaintiff’s failure-

  to-train claim in count two of the third amended complaint. 3

          3.      Excessive Force Claim (Count Three)

          Plaintiff further claims, pursuant to § 1983, that Defendants Christopher Paul Jones and

  the John Doe defendants applied unreasonable and excessive force, in violation of the Fourth and

  Fourteenth Amendments. Dkt. 31 ¶¶ 71–76.

         Plaintiff alleges that Jones and the John Doe defendants, acting in concert with the

  Lynchburg Police Department and Centra’s Special Conservators of the Peace, applied

  objectively unreasonable and excessive force while unlawfully detaining and arresting Plaintiff

  on February 24, 2018. Id. ¶ 73. Plaintiff alleges that he had not committed any crime nor was he

  suspected of doing so, and that he did not pose a danger to himself or others. Id. Plaintiff alleges

  that “Jones and some or all of [the John Doe defendants] unlawfully assaulted, battered and




          3
            One more issue related to Plaintiff’s Monell claims warrants attention. Centra seeks
  attorneys’ fees and costs incurred in this action pursuant to 42 U.S.C. § 1988(b) and (c), on the
  basis that Plaintiff’s Monell claims are “frivolous, unreasonable and without foundation.”
  Dkt. 34 at 19. Because the Court has concluded that Plaintiff’s Monell claims survive Centra’s
  motion to dismiss, the Court will deny Centra’s request for fees, without prejudice to Centra’s
  ability to later raise such request, including if it is ultimately substantiated that Plaintiff included
  allegations in the complaint that were knowingly false, as Centra contends, Dkt. 39 at 13.


                                                     18
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 19 of 29 Pageid#: 523




  falsely imprisoned plaintiff [ ] while he was delusional and disoriented,” and that “[o]ne of the

  defendants deployed a Taser against the plaintiff, causing [him] to fall to the floor and incur

  severe physical and mental injuries.” Id. ¶ 18.

          Defendant Jones argues this count should be dismissed for three reasons. First, Jones

  contends that he did not violate the Fourth Amendment and unlawfully seize Plaintiff because he

  had probable cause to arrest Plaintiff. Dkt. 36 at 7–9. Jones argues that there was probable cause

  to seize Plaintiff because he “was trespassing through unauthorized areas of the hospital” in a

  delusional state, and that “[i]t is reasonably inferred that in this state, he was causing sufficient

  problems to require that hospital security was called.” Id. at 8; see also id. (claiming that Jones

  “reasonably suspected” Plaintiff “was a danger to himself and others”). Second, Jones contends

  that he did not use excessive force. He argues that there are insufficient allegations that Jones, as

  opposed to someone else, deployed the taser, and in any event, “[a]ny reasonable person in

  [Jones’] position, with the duty to protect the hospital and all of its patients, including Plaintiff,

  would fairly conclude that Plaintiff needed to be seized.” Id. at 9–10. Lastly, Jones argues that he

  is entitled to qualified immunity. Id. at 12–15. The Court takes Jones’ arguments in that order.

          An arrest based on probable cause does not violate the Fourth Amendment. Mensh v.

  Dyer, 956 F.2d 36, 39 (4th Cir. 1991). Probable cause “to justify an arrest means facts and

  circumstances within the officer’s knowledge that are sufficient to warrant a prudent person, or

  one of reasonable caution, in believing, in the circumstances shown, that the suspect has

  committed, is committing, or is about to commit an offense.” Michigan v. DeFillippo, 443 U.S.

  31, 37 (1987). “It is clearly established that citizens have a Fourth Amendment right to be free

  from unreasonable seizures accomplished by excessive force.” Valladares v. Cordero, 552 F.3d

  384, 388 (4th Cir. 2009). In addressing a claim of excessive force under the Fourth Amendment,



                                                    19
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 20 of 29 Pageid#: 524




  the Court applies a standard of “objective reasonableness,” Graham v. Connor, 490 U.S. 386,

  395 (1985), by which the Court must determine “whether a reasonable officer in the same

  circumstances would have concluded that a threat existed justifying the particular use of force,”

  Elliott v. Leavitt, 99 F.3d 640, 642 (4th Cir. 1996) (citing Graham, 490 U.S. at 396–97).

          Jones’ first argument fails because the allegations in the complaint do not establish

  probable cause to seize Plaintiff. Plaintiff alleged he left his hospital bed in a “disoriented and

  delusional” state, and “wandered into other areas of the hospital.” Dkt. 31 ¶¶ 15–16. While he

  alleged that he was no danger to anyone, id. ¶ 17, “Jones and some or all of” the John Doe

  defendants “assaulted, battered and falsely imprisoned” Plaintiff, and one of which deployed a

  taser at Plaintiff, causing him to fall and suffer injuries, id. ¶ 18. Such allegations, standing on

  their own and accepted as true, state a plausible claim to relief against Jones and others. See

  Armstrong, 810 F.3d at 910 (“Where, during the course of seizing an out-numbered mentally ill

  individual who is only a danger to himself, police officers choose to deploy a taser in the face of

  stationary and non-violent resistance to being handcuffed, those officers use unreasonable

  force.”).

          Jones argues that Plaintiff conceded that he “was trespassing through unauthorized areas

  of the hospital,” Dkt. 36 at 8, but that is not so. Rather, Plaintiff merely alleged that he left his

  hospital room and went into “other areas of the hospital,” Dkt. 31 ¶ 16. Again, it would be an

  unwarranted inference construed against Plaintiff for the Court to conclude that Plaintiff was

  trespassing. Similarly, while Plaintiff alleged that he was in a state of “delirium” and was

  “completely disconnected from reality due to the effect of the morphine,” id., those allegations

  do not, without more, give rise to a reasonable inference that Jones could have reasonably

  considered Plaintiff “a danger to himself and others in the hospital,” or that “he was causing



                                                     20
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 21 of 29 Pageid#: 525




  sufficient problems to require that hospital security was called.” Dkt. 36 at 8. See Armstrong,

  810 F.3d at 909 (“Erratic behavior and mental illness do not necessarily create a safety risk

  either.”).

          For similar reasons, Jones’ arguments that he did not use excessive force because the use

  of the taser “was objectively reasonable under the circumstances,” Dkt. 36 at 9, fare no better.

  “To properly consider the reasonableness of the force employed, [the court] must view it in full

  context, with an eye toward the proportionality in light of all of the circumstances.” Armstrong,

  810 F.3d at 899. This is not a case “[w]hen the facts are undisputed,” as Jones writes in his

  motion to dismiss. Dkt. 36 at 11. That is because Jones relies not just on the allegations in the

  complaint but on inferences not fairly drawn from the complaint: e.g., that Plaintiff “was

  trespassing into other areas of the hospital without authorization,” and that “[t]here can be little

  doubt that Plaintiff posed a serious threat to other hospital patients and medical staff.” Id.

  Whether the facts ultimately bear out Plaintiff’s or Jones’ version of events remains to be seen on

  a more developed record. But at this stage of the case, the Court cannot accept facts contrary to

  those pleaded in the complaint or construe allegations in a manner unfavorable to the Plaintiff.

          Alternatively, Jones argues that he is entitled to qualified immunity. Dkt. 36 at 12–15. 4

  Qualified immunity “shield[s] [officials] from civil damages liability as long as their actions



          4
            The Court assumes for purposes of this opinion that Jones is entitled to raise a qualified
  immunity defense. Jones asserts that, although he is a private individual rather than a government
  actor, he effectively was an individual in the private sector who took upon a government function
  of providing security. Dkt. 36 at 12–14. Plaintiff did not directly challenge that premise. Dkt. 37.

          When a court is confronted with an argument that “a private party acting under color of
  state law is entitled to qualified immunity, the Supreme Court has instructed courts to ‘look both
  to history and to the purposes that underlie government employee immunity.’” Gregg v. Hamm,
  678 F.3d 333, 340 (4th Cir. 2012) (quoting Richardson v. McKnight, 521 U.S. 399, 404 (1997)).
  But if there is no “firmly rooted tradition of immunity” and policy considerations also do not
  support extending immunity to the category of private persons like Jones, he is not entitled to
                                                   21
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 22 of 29 Pageid#: 526




  could reasonably have been thought consistent with the rights they are alleged to have violated.”

  Anderson v. Creighton, 483 U.S. 635, 638 (1987). To determine whether a complaint should

  survive a motion to dismiss on grounds of qualified immunity, the Court proceeds to consider the

  familiar “two-step” inquiry, analyzing (1) “whether a constitutional violation occurred,” and (2)

  “whether the right violated was clearly established.” Tobey v. Jones, 706 F.3d 379, 385 (4th Cir.

  2013) (citing Pearson v. Callahan, 555 U.S. 223 (2009)). The Court may address these steps in

  either order.

         At step one of this analysis, Plaintiff has pleaded a plausible claim of a constitutional

  violation. Plaintiff alleged that when he left his hospital bed in a “disoriented and delusional”

  state and he “wandered … into other areas of the hospital,” Jones and the John Doe defendants

  assaulted him, including by deploying a taser at Plaintiff. Dkt. 31 ¶¶ 15–18. At all times, Plaintiff

  alleged that he presented no immediate risk of harm to himself or anyone else. Id. ¶ 17. The

  Fourth Circuit has held that a taser “may only be deployed when a police officer is confronted

  with an exigency that creates an immediate safety risk and that is reasonably likely to be cured

  by using the taser.” Armstrong, 810 F.3d at 909. The court further held in Armstrong that, when

  a mentally-ill individual poses only a danger to himself, and “in the face of stationary and non-

  violent resistance to being handcuffed,” police officers who choose to deploy a taser “use

  unreasonably excessive force.” Id. at 910. Indeed, even those few aggravating facts in that case

  are not alleged here. There is no allegation Plaintiff posed a danger to himself, or he resisted

  being handcuffed.




  qualified immunity. Gregg, 678 F.3d at 340. At this time, the Court will assume that Jones is
  entitled to raise a qualified immunity defense. See Drewitt v. Pratt, 999 F.2d 774 (4th Cir. 1993)
  (holding on summary judgment that an off-duty police officer working as a part-time security
  guard at Pizza Hut was entitled to qualified immunity).
                                                   22
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 23 of 29 Pageid#: 527




         At the second step, the Court asks whether the right violated was clearly established. On

  the allegations in Plaintiff’s complaint, the right was clearly established. While in Armstrong, the

  Fourth Circuit held that “qualified immunity shields the officers … from liability,” the court

  went further to hold that “law enforcement officers should now be on notice that such taser use

  violates the Fourth Amendment.” Id. at 910. Plaintiff alleges in this case that Defendants struck

  him with a taser under these circumstances over two years after the Fourth Circuit issued its

  published decision in Armstrong.

         To be sure, the facts of Armstrong were unique, though the case also involved the use of

  a taser on an individual in “an unpredictable and erratic state.” See 810 F.3d at 910 (Wilkinson,

  J., concurring in part). And the Fourth Circuit has later explained that “neither Armstrong nor

  [Yates v. Terry, 817 F.3d 877 (4th Cir. 2016)], established a rule for taser usage that is applicable

  to every situation.” Cansler v. Hanks, 777 F. App’x 627, 637 (4th Cir. 2019).

         Moreover, a defendant is entitled to raise a qualified immunity defense at the motion to

  dismiss stage of litigation, and later on a motion for summary judgment. Tobey, 706 F.3d at 393–

  94; Behrens v. Pelletier, 516 U.S. 299 (1996). Indeed, “[o]rdinarily, the question of qualified

  immunity should be decided at the summary judgment stage.” Willingham v. Crooke, 412 F.3d

  553, 558 (4th Cir. 2005). Accordingly, while the Court reviews this issue based upon the

  allegations in the complaint now, “[i]t may be that discovery will reveal there is no genuine issue

  of material fact”—if so, Jones “can move for summary judgment” on qualified immunity

  grounds. See Tobey, 706 F.3d at 393.

         Indeed, in Tobey, the Fourth Circuit affirmed the denial of qualified immunity on a

  motion to dismiss. The court concluded that “[t]he question whether Mr. Tobey’s conduct was so

  ‘bizarre’ and ‘disruptive’ that Appellant’s reaction was reasonable” in “jump[ing] straight to



                                                   23
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 24 of 29 Pageid#: 528




  arrest” him, was a question that “cannot be decided at the 12(b)(6) stage.” Id. Similarly here, the

  ultimate question whether Plaintiff’s actions would lead a reasonable officer to conclude that he

  was an imminent threat to others, and thus that deploying a taser was warranted, requires a more

  developed record and not merely the allegations in the complaint. But those allegations survive

  Jones’ motion to dismiss.

         Accordingly, the Court will deny Jones’ motion to dismiss count three of the third

  amended complaint.

         4.      Assault and Battery (Count Four)

          Plaintiff also sues Centra, Jones and the John Doe defendants for common law assault

  and battery under Virginia law. Dkt. 31 ¶¶ 77–84. Plaintiff alleges that Jones and the John Doe

  defendants placed him in reasonable apprehension of imminent physical harm when they

  threatened to use force against him; and intentionally and without consent committed a battery

  upon him when they struck him with a taser. Id. ¶¶ 78–79. Plaintiff also alleges that Centra is

  vicariously liable for Jones’ and the John Doe defendants’ actions because “they were acting

  within the scope of their employment by Centra” when they committed those torts. Id. ¶ 82.

         In Virginia, a battery is “an unwanted touching which is neither consented to, excused,

  nor justified,” and an assault is “an act intended to cause either harmful or offensive contact with

  another person or apprehension of such contact, and that creates in the other person’s mind a

  reasonable apprehension of an imminent battery.” Koffman v. Garnett, 574 S.E.2d 258, 261 (Va.

  2003). “A legal justification for the act being complained of will defeat an assault and battery

  claim,” and in Virginia one such justification is that “police officers are legally justified in using

  reasonable force to execute their lawful duties.” Unus v. Kane, 565 F.3d 103, 117 (4th Cir. 2009)

  (citation omitted).



                                                    24
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 25 of 29 Pageid#: 529




         Jones argues that Plaintiff’s assault and battery claims against him should be dismissed

  because his actions “were legally justified.” The reasons he gives are the same as those he gave

  to avoid liability on Plaintiff’s excessive force claim. Dkt. 36 at 16; Dkt. 40 at 3–6. Centra raises

  similar arguments relying on unwarranted inferences from the complaint, namely, that “[t]here

  was clearly probable cause to detain and restrain Plaintiff,” that he was “wandering through

  unauthorized areas of” the hospital, and that he “pos[ed] a danger to himself and patients and

  staff.” Dkt. 34 at 20 (emphasis added); Dkt. 39 at 23–24 (“The Centra security officer deployed

  his taser to prevent Plaintiff from further endangering himself and patients and staff at

  [Lynchburg General Hospital].”).

         As above, the Court similarly concludes that Plaintiff has stated a claim of assault and

  battery against Jones and the John Doe defendants, that the inferences Defendants try to make

  are unsupported by the complaint, and that the allegations in the complaint do not establish a

  legal justification as would defeat the assault and battery claims. Under Virginia law, an

  employer is liable for an employee’s tortious conduct through respondeat superior “where the

  activity that gave rise to the tortious act was within the scope of the employment.” Meade v.

  Johnson Mem’l Hosp., No. 1:10-cv-24, 2010 WL 3463639, at *3 (W.D. Va. Sept. 2, 2010)

  (citing Comm’l Bus. Sys., Inc. v. Bellsouth Servs., Inc., 453 S.E.2d 261, 265 (Va. 1995)).

  Because the Court cannot determine on these allegations that Defendants’ use of force against

  Plaintiff was reasonable, the Court cannot dismiss Plaintiff’s respondeat superior claim against

  Centra at this time either. Accordingly, the Court will deny the motions to dismiss count four of

  the third amended complaint.




                                                   25
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 26 of 29 Pageid#: 530




         5.      False Imprisonment (Count Five)

         Plaintiff also raises a claim of false imprisonment under Virginia common law against

 Centra, Jones, Gillespie, and the John Doe defendants. Dkt. 31 ¶¶ 85–90. Plaintiff alleges that,

 “[a]fter being assaulted and battered by” Jones and the John Doe defendants, he “was detained

 and physically restrained.” Id. ¶ 24. At that point, Gillespie, another security guard at Centra,

 “came to his room and threatened and harassed [him], thereby causing [him] severe emotional

 distress.” Id. ¶ 25. While Plaintiff was “suffering from the lingering morphine-induced delirium,”

 “writhing in pain,” and “handcuffed to a bed and only partially conscious,” Gillespie “threatened

 to take [him] to jail and have him charged.” Id. ¶ 26. Plaintiff further alleges that Gillespie

 continued to restrain him when he “was no longer delirious and when there was no legal basis for

 restraint.” Id. ¶ 89. According to Plaintiff, there was no legal justification to detain and restrain

 him, or to threaten him with arrest or prosecution. Id. ¶¶ 87–89.

         In Virginia, false imprisonment is “the direct restraint by one person of the physical

  liberty of another without adequate legal justification.” Jordan v. Shands, 500 S.E.2d 215, 218

  (Va. 1998). “If the plaintiff’s arrest was lawful, the plaintiff cannot prevail on a claim of false

  imprisonment.” Lewis v. Kei, 708 S.E.2d 884, 890 (Va. 2011). Plaintiff’s allegations supporting

  his false imprisonment claim predominantly involve Gillespie. Dkt. 31 ¶¶ 85–90; see id. ¶¶ 24–

  26. Plaintiff concedes that, at first, he was “suffering from lingering morphine-induced delirium”

  while he was “handcuffed to the bed” and questioned by Gillespie. Id. ¶ 26. However, Plaintiff

  further alleges that Gillespie “continued to restrain [him] when [he] was no longer delirious.” Id.

  ¶ 89. The necessity of restraints, and the duration of any such restraint, may ultimately be shown

  to be justified based on medical concern for Plaintiff’s physical or mental state. Cf. Robertson v.

  Prince William Hosp., No. 1:11-cv-820, 2012 WL 1448101, at *6 (E.D. Va. 25, 2012), aff’d, 486



                                                    26
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 27 of 29 Pageid#: 531




  F. App’x 375 (4th Cir. 2012) (awarding summary judgment to Prince William Hospital on claim

  of unlawful detention and excessive force, following submission of evidence that “a physician

  authorized the use of restraints to protect Ms. Robertson from herself pursuant to an Emergency

  Custody Order”).

         But again, it would require the Court to construe factual allegations in the complaint

  against Plaintiff for the Court to hold Gillespie’s continued detention of Plaintiff was justified,

  even after he “was no longer delirious.” Centra and Jones raise similar arguments as before that

  would require the Court to construe other factual allegations in their favor rather than Plaintiff’s.

  Moreover, Plaintiff’s specific allegations concerning his case are further substantiated by his

  allegation that “Centra has recently and repeatedly been found by the federal government to have

  violated patients[’] rights by use of unlawful restraint,” which “are matters of public record.”

  Dkt. 31 ¶ 45; see also Owens, 767 F.3d at 403. Plaintiff has stated a plausible claim of false

  imprisonment. Accordingly, the Court will deny Defendants’ motion to dismiss count five of the

  third amended complaint.

         6.      Gross and Willful, Wanton and Reckless Negligence (Count Six)

         In his final claim, Plaintiff alleges that Centra, Jones, and the John Doe defendants

  committed “gross and willful, wanton and reckless negligence” under Virginia law. Dkt. 31 at

  15; id. ¶¶ 91–107. Plaintiff alleges that “it is entirely foreseeable that post-surgical patients may

  become delirious and leave their beds,” and that “Centra had a duty to protect delirious patients

  … by preventing them from leaving their beds and wandering elsewhere,” as well as “a duty to

  use safe means to restrain and protect delirious patients,” without deploying a taser. Id. ¶¶ 93–96.

         In Virginia, gross negligence is “a degree of negligence showing indifference to another

  and an utter disregard of prudence that amounts to a complete neglect of the safety of such other



                                                    27
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 28 of 29 Pageid#: 532




  person.” Elliott v. Carter, 791 S.E.2d 730, 732 (Va. 2016). It “requires a degree of negligence

  that would shock fair-minded persons, although demonstrating something less than willful

  recklessness.” Id. Because the standard for gross negligence is “one of indifference, not

  inadequacy,” “a claim of gross negligence must fail as a matter of law when the evidence shows

  that the defendants exercised some degree of care.” Id. (emphasis added).

         “Willful or wanton negligence involves a greater degree of negligence than gross

  negligence,” in that an essential ingredient of the act or omission is an “actual or constructive

  consciousness of the danger involved.” Boward v. Leftwich, 89 S.E.2d 32, 35 (Va. 1955).

  Ordinarily, whether gross negligence has been established is a matter to be decided by the

  factfinder, though when reasonable minds could not differ upon the conclusion that such

  negligence has not been shown, the Court should rule on the issue. Frazier v. City of Norfolk,

  362 S.E.2d 688, 691 (Va. 1987). 5

         Plaintiff’s gross negligence claim fails because the allegations in the complaint establish

  that “defendants exercised some degree of care,” Elliott, 791 S.E.2d at 732, just not to the extent

  Plaintiff would have wished. Significantly, for example, Plaintiff acknowledges that “Lynchburg

  General Hospital employs bed alarms in its surgical recovery rooms precisely because of this

  risk” that “post-surgical patients may become delirious and leave their beds.” Dkt. 31 ¶ 93.

  Plaintiff also argues that “[s]afe means and techniques exist to handle delirious patients” like

  him, including “distraction, de-escalation and the deployment of less injurious weapons (pepper




         5
           To the extent Plaintiff also asserts a claim of “reckless negligence” as well as “willful
  and wanton negligence,” they are one and the same. See Lindsey v. Jewett, No. 3:19-cv-634,
  2020 WL 4036198, at *7 (E.D. Va. July 17, 2020) (citing Infant C. v. Boy Scouts of Am., Inc.,
  391 S.E.2d 322, 328 (Va. 1990)); Griffin v. Shiveley, 315 S.E.2d 210, 212 (Va. 1984)
  (explaining that Virginia law “recognizes three degrees of negligence, (1) ordinary or simple, (2)
  gross, and (3) willful, wanton, and reckless.”).
                                                   28
Case 6:20-cv-00016-NKM-RSB Document 53 Filed 03/31/21 Page 29 of 29 Pageid#: 533




  spray or properly used batons).” Id. ¶ 97. Yet the complaint also alleges that Centra employs its

  own security guards, and reimbursed Lynchburg Police Department officers to provide security,

  id. ¶ 29, and that Centra provided training to its security guards, id. ¶¶ 60–61. Plaintiff has

  challenged the inadequacy of the training and the security guards, but again, these allegations

  show Centra and Defendants exercised some degree of care. Moreover, because gross negligence

  requires a lesser showing than willful, wanton, and reckless negligence, the Court’s conclusion

  that Plaintiff failed to state a claim for gross negligence similarly dooms these other claims of

  negligence. Accordingly, the Court will grant Defendants’ motions to dismiss count six of the

  third amended complaint.

                                               Conclusion

         For these reasons, the Court will deny Centra’s and Jones’ and Gillespie’s motions to

  dismiss, except as to count six for gross negligence, which shall be dismissed.

         The Clerk of Court is directed to send this memorandum opinion to all counsel of record.

         ENTERED this _____
                      31st day of March 2021.




                                                   29
